IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-60926
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOHN JOSEPH VACCARO,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 1:95-CR-17-2-GR
                      --------------------
                          June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     John Joseph Vaccaro, federal prisoner #22940-048, appeals

from the denial of his motion for relief pursuant to 18 U.S.C.

§ 3582(c)(2).   For the reasons that follow, we affirm the

district court.

     Vaccaro first contends that Apprendi v. New Jersey, 530 U.S.

466 (2000), constituted a clarifying amendment to the Sentencing

Guidelines; that his Apprendi contention was not outside the

scope of 18 U.S.C. § 3582(c)(2); and that his leader/organizer

adjustment violated Apprendi.    Guideline factors that enhance a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-60926
                                  -2-

sentence within the statutory sentencing range do not implicate

Apprendi.    United States v. Keith, 230 F.3d 784, 787 (5th Cir.

2000), cert. denied, 531 U.S. 1182 (2001).    Vaccaro has failed to

show that Apprendi served as a clarifying amendment to the

Sentencing Guidelines; the district court therefore was not

authorized to grant 18 U.S.C. § 3582(c)(2) relief based on

Apprendi.    See United States v. Lopez, 26 F.3d 512, 515 & n.3

(5th Cir. 1994).

     Moreover, Vaccaro’s 105-month RICO conspiracy term and his

60-month wire fraud term were within the statutory sentencing

ranges for those offenses.    18 U.S.C. §§ 1343, 1962(d), 1963(a).

Vaccaro’s sentence did not violate Apprendi.

     Vaccaro also contends that the district court erred by

imposing a fine he could not pay without first ascertaining that

he could pay the fine; that the district court erred by failing

to depart downwardly from his guideline offense level due to his

health; and that the district court erred by declining to impose

his sentence to run concurrently with his undischarged sentence

for a parole violation.   Vaccaro’s contentions are not based on

any amendments to the Sentencing Guidelines that would lower his

sentence if those amendments were applicable at the time he was

sentenced.   The district court was not authorized to grant 18

U.S.C. § 3582(c)(2) relief on Vaccaro’s contentions.    See Lopez,

26 F.3d at 515.

     AFFIRMED.